Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a temperature of the polyurethane at which a storage elastic modulus measured by a dynamic viscoelasticity measurement becomes 1 MPa is 155° C. or higher, and the polyurethane has the storage elastic modulus of 20 to 200 MPa at 25° C., a tensile strength of 20 to 80 MPa, and elongation at break of 500 to 900%; and circuit wiring formed so as to be in contact with a surface of the film. None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that a temperature of the polyurethane at which a storage elastic modulus measured by a dynamic viscoelasticity measurement becomes 1 MPa is 155° C. or higher, and the polyurethane has the storage elastic modulus of 20 to 200 MPa at 25° C., a tensile strength of 20 to 40 MPa, and elongation at break of 500 to 900%; and circuit wiring formed so as to be in contact with a surface of the film, wherein a ratio ρ/ρ.sub.0 between a specific electrical resistance (Ω.Math.cm) ρ.sub.0 of the circuit wiring before the circuit wiring is stretched and a specific electrical resistance p of the circuit wiring when the circuit wiring is stretched and changed is in a range of 1.05 to 10.0. None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Umemoto (KR 20140101829) teaches a polymer film composed of a polyurethane to be synthesized by allowing a long-chain polyol to react with a polyisocyanate.  However, Umemoto does not teach other claimed features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848